IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,506-03


                           IN RE TADAREOUS JACKSON, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NOS. W09-53871-L(A) AND W09-53872-L(A)
                      IN THE CRIMINAL DISTRICT COURT NO. 5
                              FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed two applications for writs

of habeas corpus in the Criminal District Court No. 5 of Dallas County, that more than 35 days have

elapsed, and that the applications have not yet been forwarded to this Court. Relator contends that

the district court entered an order designating issues in each case on February 28, 2014.

       Respondent, the Judge of the Criminal District Court No. 5 of Dallas County, shall file a

response with this Court by having the District Clerk submit the records on such habeas corpus

applications. In the alternative, Respondent may resolve the issues set out in the order designating
                                                                                               2

issues and then have the District Clerk submit the record on such applications. In either case,

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted the

appropriate response.



Filed: November 19, 2014
Do not publish